Citation Nr: 1750423	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-24 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Whether the reduction in evaluation of the lumbar spine degenerative disc disease (DDD) disability from 20 percent to 10 percent from March 1, 2011 to June 27, 2014 was proper.

2.  Whether the reduction in evaluation for the cervical spine DDD disability from 30 percent to 0 percent from March 1, 2011 to July 18, 2013, then to 10 percent from July 19, 2013 to January 13, 2016, and to 20 percent beginning January 14, 2016 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 
INTRODUCTION

The Veteran had active service from January 1985 to January 2005.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

In July 2013, the Veteran requested a hearing before a Veterans Law Judge; however, he later withdrew his request for a hearing in January 2017.  Accordingly, the case is ready for review.  38 C.F.R. § 20.704 (e).

The Veteran had also appealed the December 2010 rating decision that implemented a reduction from 10 percent to 0 percent in the disability rating assigned for his service-connected right lower extremity radiculopathy.  The Board notes, however, that a June 2013 rating decision accompanied a statement of the case (SOC) restored the rating, and that issue is no longer on appeal. 

The Board is aware that the RO issued January 2015, November 2015, and January 2016 supplemental Statements of the Case (SSOC) addressing the issue of entitlement to an increased rating for the right lower extremity radiculopathy disability, but that issue is not on appeal.  Specifically, the December 2010 rating decision did not address the issue of entitlement to a rating in excess of 10 percent for the radiculopathy disability and the Veteran did not express disagreement with the assigned rating in his January 2011 notice of disagreement (NOD).  The issuance of SSOCs addressing the issue was therefore erroneous, and the Board cannot take jurisdiction of the matter.  See Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992) (holding that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and does not also contemplate a claim for an increased rating).  




FINDINGS OF FACT

1.  The Veteran received notice of the proposed reduction of the disability rating for his lumbar spine and cervical spine disabilities by way of the rating decision dated in September 2010 and notification letter dated in October 2010; the October 2010 letter also notified him of his right to submit additional evidence and request a predetermination hearing. 

2.  In a December 2010 rating decision, the RO reduced the disability rating for the lumbar spine and cervical spine disabilities, effective March 1, 2011.   

3.  The Veteran's lumbar spine disability rating was increased to 20 percent in a later January 2015 rating decision, effective June 27, 2014.

4.  At the time of the reductions, the evaluations had been in effect since June 23, 2006, less than five years. 

5.  The evidence of record at the time of the December 2010 reduction does not demonstrate sustained and material improvement in the Veteran's service-connected lumbar spine that would be maintained under the ordinary conditions of life since the reduction to a 10 percent rating from March 1, 2011, to June 26, 2014.

6.  The evidence of record at the time of the December 2010 reduction does not demonstrate sustained and material improvement in the Veteran's service-connected cervical spine that would be maintained under the ordinary conditions of life since the reductions to 0, 10, and 20 percent ratings beginning March 1, 2011.


CONCLUSIONS OF LAW

1.  The reduction from a 20 to 10 percent evaluation for the Veteran's lumbar spine disability effective from March 1, 2011, to June 26, 2014, was improper, and restoration of the 20 percent evaluation from March 1, 2011 to June 26, 2014, is warranted.  38 U.S.C.A. §§ 1155, 5107(b), 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 4.1, 4.2, 4.10, 4.13, 4.71a, Diagnostic Code 5242 (2017).

2.  The reduction from a 30 percent evaluation to a 0 percent evaluation from March 1, 2011, to July 18, 2013, to a 10 percent evaluation from July 19, 2013, to January 13, 2016, and then to a 20 percent evaluation beginning January 14, 2016, for the Veteran's cervical spine disability was improper, and restoration of the 30 percent evaluation beginning March 1, 2011, is warranted.  38 U.S.C.A. §§ 1155, 5107(b), 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105, 4.1, 4.2, 4.10, 4.13, 4.71a, Diagnostic Code 5242 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Procedural Background for Lumbar Spine Disability

The Veteran was initially granted service connection for DDD of the lumbar spine in an August 2005 rating decision and was assigned a 0 percent rating effective February 1, 2005.  After receiving additional medical evidence, the RO readjudicate the Veteran's claim in November 2006 and assigned a 20 percent rating effective June 23, 2006; the Veteran did not express disagreement with the rating or effective date.  

Thereafter, in a September 2010 rating decision, the RO proposed to reduce the Veteran's lumbar spine rating from 20 percent to 10 percent.  In December 2010, the RO issued a rating decision which reduced the Veteran's rating to 10 percent effective March 1, 2011.  The Veteran filed a timely NOD, and a SOC was issued in June 2013.  A timely substantive appeal followed on July 2013.  In a January 2015 rating decision, the RO increased the Veteran's lumbar spine disability rating to 20 percent effective June 27, 2014.

Notably, the Veteran has been in receipt of a 20 percent rating from June 23, 2006 to February 28, 2011, and from June 27, 2014 to the present.  The Veteran has not maintained that his lumbar spine disability warrants a rating in excess of 20 percent.
As such, the issue addressed by the Board herein will be limited to the period in which the Veteran's lumbar spine disability was reduced from 20 percent to 10 percent (i. e., from March 1, 2011 to June 26, 2014).  

Procedural Background for Cervical Spine Disability

The Veteran was initially granted service connection for DDD of the cervical spine in an August 2005 rating decision and was assigned a 10 percent rating effective February 1, 2005.  After receiving additional medical evidence, the RO readjudicate the Veteran's claim in November 2006 and assigned a 30 percent rating effective June 23, 2006; the Veteran did not express disagreement with the rating or effective date.  Thereafter, in a September 2010 rating decision, the RO proposed to reduce the Veteran's cervical spine rating from 30 percent to 0 percent.  In December 2010, the RO issued a rating decision, which reduced the Veteran's rating to 0 percent effective March 1, 2011.  The Veteran filed a timely NOD, and a SOC was issued in June 2013.  A timely substantive appeal followed on July 2013.  

In a subsequent January 2015 rating decision, the RO increased the Veteran's cervical spine disability rating to 10 percent effective July 19, 2013.  In a January 2016 rating decision, the RO again increased the cervical spine disability rating to 20 percent effective January 14, 2016. 

In sum, the Veteran was in receipt of a 30 percent rating from June 23, 2006, to February 28, 2011.  He was in receipt of a 0 percent rating from March 1, 2011, to July 18, 2013.  He was in receipt of a 10 percent rating from July 19, 2013, to January 13, 2016; and is currently in receipt of a 20 percent rating beginning January 14, 2016.  As such, the issue addressed by the Board is whether the reductions from 30 percent to 0, 10, and 20 percent through the rating period beginning March 1, 2011, were proper.  


Rating Reduction Laws and Regulations

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (West 2014).  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.13.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability. Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Brown v. Brown, 5 Vet. App. 413, 421 (1993).  Thus, in any rating-reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Id. 

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemeyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  However, post-reduction evidence may not be used to justify an improper reduction.

Rating Reduction Analysis for Lumbar Spine Disability

The Veteran underwent a periodic VA examination in July 2010, and based on the results of the examination findings, the RO in a September 2010 rating decision proposed to reduce the rating for the Veteran's lumbar spine disability from 20 to 10 percent.  In an October 2010 letter, the RO advised the Veteran of the proposed reduction and of his right to submit evidence and argument as to why his rating should not be reduced.  The letter also advised him that he could request a hearing.
The proposed reduction of his rating for the lumbar spine disability was effectuated by a December 2010 rating decision, effective from March 1, 2011, thereby meeting the requirement of a 60 day waiting period between the date of the final action and the effective date of the reduction.

The question that remains is whether the RO correctly applied the substantive law and regulations regarding the reduction.

The Board finds that the evidence does not support a finding of material improvement in the Veteran's lumbar spine disability at the time of the December 2010 rating decision.  The RO's reduction of the disability rating for the Veteran's lumbar spine disability was based predominantly on a July 2010 VA examination  showing full range of motion of the lumbar spine with 90 degrees of flexion, 240 degrees of total range of motion, objective evidence of painful motion, and tenderness.  

Regarding the July 2010 VA examination however, the Board notes that, in addition to range of motion findings discussed in the December 2010 rating decision, the Veteran also reported difficulty walking because of his spine condition.  Specifically, the Veteran reported that he could only walk 1/2 mile and was unable to lift or carry over 30 lbs.  He also indicated that he had stiffness, fatigue, and decreased motion.  Moreover, during the flare-ups, the Veteran reported experiencing limitation of motion of the joint which was described as difficulty in bending.  

Further, the Veteran had submitted private treatment records dated in December 2010 and February 2012, which show that the Veteran reported constant low back pain that radiated to his right hip.  He also reported weakness when bending forward and aggravation of low back pain with standing.  The Veteran also indicated that his symptoms "increased and in January of 2010 he really began to notice the severity of his symptoms."

The Board finds that the lay and medical evidence of record, when considered as a whole, does not show a material and sustained improvement of the Veteran's lumbar spine disability from March 1, 2011, to June 26, 2014.  In a rating reduction case, it is not sufficient to show that an improvement in a disability has actually occurred.  That is, it is not sufficient to show that the Veteran's spinal range of motion has improved or that he does not have incapacitating episodes requiring prescribed bed rest by a physician.  Instead, the evidence must also demonstrate that the improvement actually reflected an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; Schafrath, 1 Vet. App. at 594.  

The Board finds that this second prong in effectuating a proper reduction has not been demonstrated by the evidence of record.  In this regard, the July 2010 VA examination report reflects that the Veteran continued to have difficulty walking because of his spine condition as he was limited to only 1/2 mile and was unable to lift or carry over 30 lbs.  He also indicated that he had stiffness, fatigue and decreased motion.  Moreover, during the flare-ups, the Veteran reported experiencing limitation of motion of the joint which was described as difficulty in bending.  The Veteran also reported to his private physician that he had constant low back pain, weakness when bending forward, and aggravation of low back pain with standing.  

The Board finds that this evidence does not demonstrate improvement in the Veteran's ability to function under the ordinary conditions of life and work.
For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the reduction of the 20 percent disability rating for the lumbar spine disability was improper and restoration of the 20 percent evaluation is warranted from March 1, 2011, to June 26, 2014.


Rating Reduction Analysis for Cervical Spine Disability

The Veteran underwent a periodic VA examination in July 2010, and based on the results of the examination findings, the RO in a September 2010 rating decision proposed to reduce the rating for the Veteran's cervical spine disability from 30 to 0 percent.  In an October 2010 letter, the RO advised the Veteran of the proposed reduction and of his right to submit evidence and argument as to why his rating should not be reduced.  The letter also advised him that he could request a hearing.
The proposed reduction of his rating for the cervical spine disability was effectuated by a December 2010 rating decision, effective from March 1, 2011, thereby meeting the requirement of a 60 day waiting period between the date of the final action and the effective date of the reduction.

The question that remains is whether the RO correctly applied the substantive law and regulations regarding the reduction.

The Board finds that the evidence does not support a finding of material improvement in the Veteran's cervical spine disability at the time of the December 2010 rating decision.  The RO's reduction of the disability rating for the Veteran's cervical spine disability was based predominantly on a July 2010 VA examination showing full range of motion of the cervical spine.  

Regarding the July 2010 VA examination however, the Board notes that, in addition to range of motion findings discussed in the December 2010 rating decision, the Veteran also reported moderate, constant neck pain.  

In a July 2013 VA treatment record, the Veteran reported that he was seen on July 4, 2013, at the emergency room for severe upper and lower back pain.  Two days later, he woke up with severe neck pain.  A September 2013 VA treatment record (in Virtual VA) indicated that the Veteran had neck pain for several months with pain radiating into both hands.  Upon examination, it was noted that the Veteran had neck pain with movement and pain into the left arm and hand.  

During a June 2014 VA examination, the Veteran indicated that his condition had "stayed the same" since his in-service motor vehicle accident in 1986.  Further, the Veteran stated that as of October 2013, his pain was now radiating to his shoulders and upper extremities.  During a flare-up, the Veteran noted that his pain was a 9 out of 10 when moving his head.  The examiner stated that the Veteran required constant pain medication and muscle relaxers.  It was also noted that the Veteran's cervical spine disability impacted his ability to work as his neck motion was limited and he often had to turn his whole body to see to the lateral side.  

In a January 2016 VA examination report, the Veteran reported that his condition had worsened over time.  Specifically, when lying down, he would wake up due to extremely intense pain.  The Veteran stated that he had to grab his head and move it back to center.  Flare-ups of the neck were prominent when sleeping and when moving his head to the right or left, which caused intense pain.  The Veteran also indicated that he had limited motion side to side and difficulty looking over his shoulder.  

The Board finds that the lay and medical evidence of record, when considered as a whole, does not show a material and sustained improvement of the Veteran's cervical spine disability from March 1, 2011, to the present.  As noted above, in a rating reduction case, it is not sufficient to show that an improvement in a disability has actually occurred.  Instead, the evidence must also demonstrate that the improvement actually reflected an improvement in a veteran's ability to function under the ordinary conditions of life and work.  See Brown, 5 Vet. App. at 420-21; Schafrath, 1 Vet. App. at 594.  

As with the Veteran's lumbar spine disability, the Board finds that the second prong in effectuating a proper reduction has not been demonstrated by the evidence of record as it pertaining to the Veteran's cervical spine disability.  In this regard, the medical evidence demonstrates that the Veteran has reported consistent pain in his cervical spine since his in-service injury.  He has also persistently indicated functional limitation, including difficulty turning his head, looking over his shoulder, and disruptive sleep due to intense neck pain.  

The Board finds that this evidence does not demonstrate improvement in the Veteran's ability to function under the ordinary conditions of life and work.
For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that the reduction of the 30 percent disability rating for the cervical spine disability was improper and restoration of the 30 percent evaluation is warranted for the entire rating period beginning March 1, 2011.


ORDER

Restoration of the 20 percent rating for DDD of the lumbar spine from March 1, 2011, to June 26, 2014, is granted.

Restoration of the 30 percent rating for DDD of the cervical spine for the entire rating period beginning March 1, 2011, forward is granted.




____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


